Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CMH MANUFACTURING, *
Plaintiff, *
v. * CIVIL NO. JKB-21-0674
SERVAIS EVRARD NEIL, et al., *
Defendants. *
* * * te * # * * S * *
MEMORANDUM

Currently pending before the Court is Plaintiffs Motion to Alter or Amend (ECF No. 31)
the Default Judgment entered by this Court on July 1, 2021 (ECF No. 24). Defendants oppose this
Motion and seek to preserve the Default Judgment in its present form. (ECF No. 32.) Also pending
is Plaintiff's Motion for Attorney’s Fees (ECF No. 27). On reconsideration, the Court concludes
that it will alter its previously-entered judgment to permit Plaintiff to seek punitive damages for
its claim of fraudulent misrepresentation. In order to effectuate this amendment, the Court will
implement a schedule for limited discovery and additional briefing regarding the appropriate sum
of punitive damages. Because this case is set for further proceedings, awarding attorney’s fees at
this juncture would be premature. Accordingly, the Court will grant in part Plaintiff's Motion to
Alter or Amend the Court’s Default Judgment (ECF No. 31), and deny without prejudice Plaintiff s
Motion for Attorney’s Fees (ECF No, 27).

I. Factual and Procedural Background

The factual background of this case is more fully set out in this Court’s prior Memorandum

granting default judgment. (See ECF No. 23 at 2-4.) As explained there, the gravamen of

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 2 of 17

PlaintifPs Complaint is that it overpaid Defendants Servais Evrard Neil and BPN Partners, LLC
(“BPN” and collectively with Neil, the “Contractors”) by $1,123,077.07 (the “Overpayment”),
based on misrepresentations made by the Contractors regarding work performed under a
Subcontract Agreement. (/d. at 2.) Plaintiff also alleged, though only on information and belief,
that much of the Overpayment had been used by Neil to purchase a home in Baltimore (the
“Baltimore Property”), which Neil and his wife, Defendant Layne Hockaday own in fee simple as
tenants by the entirety. Ud. at 3.) Plaintiff further alleged that, because much of the Overpayment
was spent purchasing the Baltimore Property, Neil was unable to immediately refund the
Overpayment when Plaintiff uncovered that the invoices submitted by the Contractors were
fraudulent. (/d.) Rather, Plaintiff and Neil entered into a Settlement and Forbearance Agreement
(the “Settlement Agreement”) wherein Neil would pay back the Overpayment, with interest, on a
fixed schedule through a promissory note. Ud.; see also Settlement Agreement, ECF No. 1-4.)
After Neil failed to timely make payments on the note, Plaintiff brought the instant lawsuit seeking
" compensatory, punitive, and treble damages, as well as a number of equitable remedies against
Neil, BPN, and Hockaday. (See Compl. at 16.)

After Defendants failed to respond to the Complaint, the Court entered a default judgment
wherein it granted Plaintiff full compensatory relief, but denied Plaintiff's requests for punitive
damages, treble damages, and various equitable remedies, (ECF No. 24.) Plaintiff then moved to
alter or amend that Default Judgment, requesting that the Court grant punitive damages and
equitable relief, or that the Court permit Plaintiff to pursue its claims on the merits, either in this

Court or elsewhere.! (See Mot. Amend, ECF No. 31.) Defendants, who had entered an appearance

 

' Plaintiff does not seek reconsideration of this Court’s decision to deny punitive or treble damages under the
Tennessee Consumer Protection Act. (See Mot, Amend Mem. Supp. at 7 n, 3, ECF No. 31-1; see also ECF No. 23
at 8-9.)

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 3 of 17

following Plaintiff's Motion for Attorney’s Fees (ECF Nos, 27, 30), oppose amendment of the
Default Judgment. (See Opp’n Mot. Amend, ECF No. 32.)

i. Legal Standard

“Federal Rule of Civil Procedure 59(e) permits the district court to reconsider a decision
in certain circumstances.” Hughley v. Matthew Carpenter, P.A., Civ. No. JKB-19-1950, 2020 WL
6703717, at *1 (D. Md. Nov. 13, 2020) (quoting Ross v. Early, 899 F. Supp. 2d 415, 420 (D. Md.
2012)). In the Fourth Circuit, “Rule 59(e) motions can be successful in only three situations: (1)
to accommodate an intervening change in controlling law; (2) to account for new evidence not
available at trial; or (3) to correct a clear error of law or prevent manifest injustice.” Zinkand v.
Brown, 478 F.3d 634, 637 (4th Cir. 2007) (internal quotation marks omitted). “Clear error or
manifest injustice occurs where a court has patently misunderstood a party or has made a decision
outside the adversarial issues present to the Court by the parties, or has made an error not of

“reasoning but of apprehension.” Wagner v. Warden, Civ No. ELH-14-791, 2016 WL 1169937, at

*3 (D. Md. Mar. 24, 2016) (internal citations and quotation marks omitted).

Although Rule 59(e) “permits a district court to correct its own errors,” it “may not be used
[] to raise arguments which could have been raised prior to the issuance of the judgment, nor may
[it] be used to argue a case under a novel legal theory that the party had the ability to address in
the first instance.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)
(citing Russell v. Deleo Remy Div. of Gen. Motors Corp., 51 F.3d 746, 749 (7th Cir. 1995)). The
court should also keep in mind that “reconsideration of a judgment after its entry is an

extraordinary remedy which should be used sparingly.” Jd.

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 4 of 17

Ht = Analysis

While Plaintiffs Motion to Alter or Amend requests significant modifications to the
default judgment, it breaks down into two key inquiries. First, whether the Court correctly rejected
Plaintiffs various claims for equitable relief where the core predicates for those claims were based
solely on information and belief. Second, whether the Court correctly declined to grant punitive
damages where Plaintiff's Motion for Default Judgment only requested punitive damages pursuant
to the Tennessee Consumer Protection Act (the “TCPA”). The Court concludes that it correctly
denied Plaintiff’s speculative claims for equitable relief, but that Plaintiff adequately plead and
may pursue punitive damages on its claim of fraudulent misrepresentation.

A, Equitable Remedies

In its Complaint, Plaintiff requested three forms of equitable relief related to the Baltimore
Property: (1) that this Court enter judgment against Hockaday for $425,000, representing her
interest in the Baltimore Property;? (2) that the Court impose a constructive trust, in favor of
Plaintiff and up to the amount of the Overpayment, in the Baltimore Property; and (3) that the
Court permit Plaintiff to levy upon Hockaday’s interest in the Baltimore Property as if Neil’s

conveyance had not been made. (Compl. at 16.) The Court declined to take these remedial steps

 

2 Plaintiff's compensatory damages claim against Hockaday is based on unjust enrichment, which under Maryland
law often entitles a plaintiff to legal relief despite the equitable nature of the claim. See AAC HP Realty, LLC v.
Bubba Gump Shrimp Co. Rests, Inc.,219 A.3d 99, 103-04 (Md. Ct. Spec, App. 2019). However, the only
allegation against Hockaday made in the Complaint is that she received an entireties interest in the Baltimore
Property without the payment of consideration, making a money damages remedy an improper form of restitution.
Mogavero v. Silverstein, 790 A.2d 43, 53 (Md. Ct. Spec. App. 2002) (emphasis added) (citation omitted) (“A person
who receives a benefit by reason of an infringement of another person’s interest . . . owes restitution to him in the
manner and amount necessary to prevent unjust enrichment.”). Given that Hockaday only received an interest in the
Baltimore Property, the only logical remedy against Hockaday would be one for a constructive trust given the
“purpose of [a constructive trust] is to prevent unjust enrichment of the holder of [ ] property.” Wimmer v. Wimmer,
414 A.2d 1254, 1258 (Md. 1980). That remedy remains equitable under Maryland law, See Alt. Unlimited, Inc. v.
New Balt. Bd. of Sch. Comm'rs, 843 A.2d 252, 278 (Md. Ct. Spec. App. 2004) (some emphasis omitted) (quoting
Dan B. Dobbs, Law of Remedies (2d ed. 1993)) (“The term equitable, when applied to a remedy, usually has a
‘precise meaning. It means a remedy based on a personal order, commanding specified conduct of the defendant,
such as an injunction, an order for specific performance, or a constructive trust or similar remedy coupled with an in
personam order.”).

4
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 5 of 17

at the default judgment stage, and Plaintiff now avers that was error. It urges the Court to grant
all three remedies in the conjunctive and in addition to the grant of compensatory damages.

i. Duplicative Relief

Taken at face value, Plaintiff's motions seek fu/l compensatory damages against the
Contractors, an additional $425,000 from Hockaday, and a “constructive trust on the Baltimore
Property ... up to the amount of the Overpayment” independent of compensatory relief. (See ECF
No. 22 at 2 (emphasis added) (requesting, inter alia, “judgment against the Contractors, jointly
and severally, for compensatory damages in the amount of the Debt,”? “judgment against Ms.
Hockady [sic] in the amount of $425,000 for compensatory damages[,]” “imposi[tion of] a
constructive trust on the Baltimore Property in favor of Clayton up to the amount of the
Overpayment[,]” “and [g]ranting such further and related relief as is just and proper.”).) Such a
windfall judgment would depart from the “fundamental purpose of equitable jurisdiction,” which
is “to grant relief when, and only when, the law courts could not, or would not, render a complete
and adequate remedy for the wrong done.” Manning v. Potomac Elec. Power Co., 187 A.2d 468,
472 (Md. 1963) (emphasis added). To the extent Plaintiff wishes to use equity as a vehicle to seek
multiplicative damages, this request must be flatly rejected. See J Aron and Co., Inc. v. Serv,
Transp. Co., 515 F. Supp. 428, 443 n. 19 (D. Md. 1981) (citation omitted) (“[A] plaintiff could
pursue both a damage remedy and a remedy in quantum meruit or unjust enrichment. .. . Of course,
in the example]] just given the plaintiff could not prevail in both actions because of the prohibition
against double recovery.”); see also Teel v. Rogers, Civ. No. LMB/JFA-10-0303, 2010 WL

2679755, at *4 (E.D. Va. June 4, 2010) (finding that plaintiff on default judgment was “entitled to

 

3 Plaintiff's Motions use the term Debt to refer to the amount owed by Neil after the Overpayment was structured
into a periodic payment, with interest, by the Settlement Agreement.

5
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 6 of 17

only one recovery for the amount sought” by breach of contract and unjust enrichment claims),
report and recommendation adopted by Teel v. Rogers, 2010 WL 2679756 (E.D. Va. July 2, 2010).

Plaintiff’s briefing, however, appears to inartfully suggest an alternative rationale for its
request of broad equitable relief. Plaintiff's Complaint alleges, on information and belief, that the
Overpayment was used to purchase the Baltimore Property. (Compl. § 27.) It also alleges, again
on information and belief, that the purchase of this property rendered Neil insolvent, and was done
for the purpose of impairing Plaintiff's ability to recover the Overpayment. (/d. [[ 87, 93.) Thus,
the thrust of Plaintiff's motions appear to be that, while a money judgment may be sufficient at
law, it is insufficient in fact because Defendants are judgment-proof absent a judgment that
provides Plaintiff recovery against the Baltimore Property. (Mot. Amend Mem. Supp. at 3
(arguing that “debtors need only use fraudulently obtained funds to purchase a property as tenants
by the entirety . . . to place such ill-gotten gains forever beyond the reach of creditors”).)
Accordingly, Plaintiff asks this Court to enter multiplicative judgments not to provide
multiplicative relief, but rather to provide multiple avenues through which Plaintiff may piece
together complete relief. The windfall comes out in the wash.

This theory fails for two reasons. First, although Plaintiff argues (though only on
information and belief) that such concerns are overstated, its proposed judgment still facially
entitles it to multiplicative relief. For example, Hockaday’s alleged gain is triple counted, with
Plaintiff being awarded (1) Hockaday’s “share” of the Overpayment in damages from the
Contractors; (2) damages from Hockaday equal to the original value of her entireties interest in
the Baltimore Property; and (3) a constructive trust on her actual entireties interest in the Baltimore
Property. Second, even if Plaintiff could elect equitable remedies in lieu of compensatory damages

(damages it has never suggested it is willing to relinquish), it has failed to show that such remedies
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 7 of 17

would be appropriate in this case, As the Court explained, Plaintiff was unable “to crystallize the
connection between the Overpayment to [the Contractors] and the funds used to purchase the
Baltimore Property,” which prevented the Court from concluding that equitable remedies were
appropriate in this case. (ECF No. 23 at 11.) Plaintiff urges the Court to reconsider this conclusion
and make this connection based on allegations made solely on information and belief. (Mot.
Amend Mem. Supp. at 9-11.) Plaintiff's arguments provide no grounds for reconsideration.

2. Sufficiency of Pleading Equitable Remedies

As noted above, “equity does not grant relief where there is a complete and adequate
remedy at law.” Karpoffv. Haddad, Civ. No. DKC-07-0014, 2008 WL 11509857, at *2 (D. Md.
Aug. 4, 2008) (quoting Manning, 187 A.2d at 47). As a preliminary matter, it appears that legal
relief is in fact adequate, as Defendants have represented through counsel that they are “actively
engaged in discussions regarding Mr. Neil and BPN paying Plaintiff the amount awarded by this
Court.” (Opp’n Mot. Amend at 1 n. 1.) Further, even at the default judgment stage, Plaintiff's
allegations made on information and belief are insufficient to show the inadequacy of a
straightforward money judgment in providing complete compensatory relief.

This is because while “on default, the well-plead allegations in a complaint as to liability
are taken as true, [ ] the allegations as to damages are not.” Trustees of the Elec. Welfare Trust
Fund vy. MH Passa Elec. Contracting, LLC, Civ. No. DEC-08-2805, at *1 (D. Md. Sept. 14, 2009).
Although most cases speak of damages, this distinction also includes allegations necessary to
establish the propriety of equitable relief. USS. ex rel, Siemens Indus., Inc. v. Hanover Ins. Co.,
Civ. No, DEM-15-0018, 2015 WL 13734073, at *2 (E.D. Va. Nov. 18, 2015) (emphasis added)
(“[W]here a court finds that entry of default judgment is appropriate as to liability, it must

independently calculate the appropriate amount of damages, or other remedy, based on either an

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 8 of 17

evidentiary hearing or affidavits and documents attached to the plaintiff's motion.”). Thus, the
default judgment posture “in no way obviates the need for determinations of the amount and
character of damages” that may be appropriately awarded against a defendant who is in default.
Monge v. Portofino Ristorante, 751 F. Supp. 2d 789, 795 (D. Md. 2010) (emphasis added) (quoting
Virgin Records Am., Inc. v. Lacey, 510 F. Supp. 2d 588, 593 (S.D. Ala. 2007)). Applying those
principles to this case, there is no doubt that Plaintiff's allegations establish the Contractors’
liability in the amount of the Overpayment. This does not, however, permit Plaintiff to liquidate
that liability in any form it desires without first establishing the propriety of its proposed remedies.
See Flanagan y. N. Star Concrete Const., Inc., Civ. No. JS-13-2300, 2014 WL 4954615, at *6-7
(E.D.N.Y. Oct. 2, 2014) (explaining that facts plead on information and belief are “sufficient to
hold [a] defendant individually liable on default judgment” but noting that “well-pled allegations
of liability [are] not considered an admission of damages’). Here, Plaintiff fails to establish that
recovery against the Baltimore Property through an equitable remedy was necessary to grant full
relief.

3, Plaintiff's Concerns About Adequacy of Process

Plaintiff objects that the inability to rely on allegations made on information and belief to
support equitable relief places it in a Catch-22 because of the limited discovery available where a
defendant fails entirely to respond to a complaint. (See Mot. Amend Mem. Supp. at 10-11.) The
Court believes these concerns are overstated for two reasons. First, the procedural bind Plaintiff
presents is not nearly as vexing as it contends. Plaintiff places great weight on the fact that Federal
Rule of Civil Procedure 26(d)(1) states that a party “may not seek discovery from any source
before the parties have conferred as required by Rule 26(f). .. .” (Reply at 4 (emphasis in

original).) Plaintiff’s ellipsis, however, obscures the fact that this limitation is not absolute and

 

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 9 of 17

4

may be lifted “by court order.” Fed. R. Civ. P. 26(d)(1). While courts generally limit such orders
to discovery related to the appropriate amount of damages, which are often the only disputed issue
at the default judgment stage, Plaintiff provides no basis for believing that other discovery is
categorically foreclosed. See Alstom Power, Inc. v. Graham, Civ. No. MHL-15-0174, 2016 WL
354754, at *3 (E.D. Va. Jan. 27, 2016) (internal quotation marks and citation omitted) (“[District
courts have] broad discretion to supervise discovery. This latitude extends to allowing discovery
in the absence of a Rule 26(f) conference . . . [and] discovery following entry of default but prior
to entry of a default judgment.”),

Even were formal discovery to be foreclosed for some as yet unidentified reason, this Court
would retain broad authority under Federal Rule of Civil Procedure 55(b)(2) to “conduct hearings
or make referrals” in order to “ determine the amount of damages [or] establish the truth of any
allegation by evidence.” Fed. R. Civ. P. 55(b)(2)(B){C). Plaintiff again provides no rationale for
why this authority would be circumscribed so as to prevent the Court from confirming facts
necessary to Plaintiff's remedial requests. The simple fact is that Plaintiff did not pursue either of
these avenues prior to moving for a default judgment. (See ECF Nos. 19-21 (notices of default as
to each Defendant), 22 (Motion for Default Judgment).) Plaintiff's decision to rush to the money
judgment to which it was plainly entitled and decline avenues to develop the factual nuance
necessary to justify equitable relief is not grounds for reconsideration.

Second, Plaintiff offers no reason that these, or similar, remedies would not be available to
it when it seeks to enforce its money judgment. The crux of all of Plaintiff's requested remedies
is to permit Plaintiff to recover against the Baltimore Property, which Plaintiff appears to suggest
is the only way it will recover a meaningful portion of the Overpayment. However, it offers no

reason why these remedies need be made available ex ante, rather than during the process of

 

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 10 of 17

satisfying the money judgment. See 28 U.S.C. § 3201 (a) (“A judgment in a civil action shall create
a lien on all real property of a judgment debtor on filing a certified copy of the abstract of the
judgment.”).

Admittedly, Plaintiff identifies a potentially troubling barrier to enforcement of its money
judgment against the Baltimore Property. As the Court previously explained, Maryland law holds
that “a creditor of either a husband or wife cannot attach the debtor’s interest in entireties
property.” Spitz v. Williams, 519 A.2d 775, 776 (Md. Ct. Spec. App. 1987). A corollary to this
rule is that “a conveyance of that property, which was already beyond the creditor’s reach, would
not be fraudulent as to the creditor and would not be set aside in an action under the Maryland
Uniform Fraudulent Conveyance Act [(the “MUFCA”)].” Jd. Plaintiff points out that the manner
in which the Court applied these rules to this case may create a situation wherein the Baltimore
Property is, as a practical matter, immune to post-judgment collection efforts.

Plaintiff's concerns are valid, and the Court acknowledges that it likely over-read the
applicability of Spitz, which prevents creditors from setting aside putatively fraudulent transfers of
entireties properties, and not putatively fraudulent transfers creating entireties properties. See
Watterson y. Edgerly, 388 A.2d 934, 938 (Md. Ct. Spec. App. 1978) (“[U]nder our holdings a
creditor of one spouse may not attack as a fraudulent conveyance the transfer of land owned by a
husband and wife as tenants by the entireties.”). Despite this, the Court need not definitively
resolve whether the latter type of transfer may be set aside under the MUFCA, because Plaintiff
has still failed to show that such a remedy would be appropriate at this time.

Similar to several of Plaintiff's other claims, an action to void or disregard a fraudulent
transfer under the MUFCA seeks an equitable remedy. This is confirmed by the fact that, “so long

as the property remains in the possession of the fraudulent transferee . . . a judgment in personam

10

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 11 of 17

[for money damages] will not be entered” on an MUFCA claim. Damazo v. Wahby, 305 A.2d
138, 142 (Md. 1973). Only if the trustee disposes of the property will a damages action lie, and
only then because “equity will not allow itself to be frustrated but will adapt its relief to the
exigencies of the case and will enter a money judgment if this will achieve an equitable result.”
Id. (emphasis added). Plaintiff is correct that the merger of law and equity courts no longer
requires a Plaintiff to “exhaust his remedy at law, by a fruitless execution on his judgment, before
asking the aid of a Court of Equity to discover and reach the equitable assets of his debtor.” (Reply
at 10-11.} But, that merger does not change the fact that equitable remedies remain circumscribed
by “{t}he doctrine [which] is well settled in [Maryland] that where a party has a certain, complete,
and adequate remedy at law, he cannot sue in equity.” O’Brien & Gere Engs., Inc. v. City of
Salisbury, 135 A.3d 473, 481 (Md. 2016). For the reasons enumerated above with respect to
Plaintiff's other equitable remedies, it has not yet shown that resort to the equitable remedies
allowed by the MUFCA are appropriate in this case given that Plaintiff's alleged harm can be
remedied by a money judgment. Should that change on further factual development, Plaintiff
remains positioned, as a judgment creditor, to petition a court to set aside the transfer of the
Baltimore Property to Hockaday as fraudulent.

In sum, nobody contests that Plaintiff was defrauded by the Contractors and is entitled to
compensatory relief in the amount necessary to make it whole—the Court awarded exactly this
judgment in compensatory damages. (See Def. Judgment at 1 (awarding Judgment “for
compensatory damages, plus accruing interest under the Promissory Note and [Plaintiff's] future
costs of collection”).) Plaintiff seeks, in part, to recover these damages by enforcing its judgment
against the Baltimore Property through several equitable avenues. However, Plaintiff's

undeveloped allegations as to the propriety of equitable relief remain insufficient, even in the

11

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 12 of 17

default judgment posture. Although the Court acknowledges that attempts by Plaintiff to recover
the Overpayment have previously fallen through, those attempts did not have the backing of a
judicial judgment. Here, it appears that a money judgment will indeed be sufficient to provide
Plaintiff with compensatory relief. (See Defs. Opp’n at 3 n. 1.) If not, there remain enforcement
remedies available to facilitate adequate relief. The Court therefore denies alteration or
amendment of the judgment with respect to Plaintiff's various claims for equitable remedies.

B. Punitive Damages

The Court will, however, reconsider its previous denial of Plaintiff's request for punitive
damages. (See Def. J. Mem. at 7 n. 3.) In its Motion for Default Judgment, Plaintiff included an
ambiguous request for exemplary damages, asking this Court to “enter[] judgment against the
Contractors, jointly and severally, for punitive or treble damages in the amount of $3,369,231.21,
based on the Contractors’ willful and malicious conduct and pursuant to Tenn. Code Ann. § 47-
18-109(a)(3) and (4).” (Mot. Def. J. at 2.) The Court, and on reconsideration Defendants, read
this request as asking solely for exemplary damages based on Plaintiff's TCPA claim. Having
found that Plaintiff failed to adequately state a TCPA claim, the Court declined to enter judgment
for exemplary damages. (See Def. J. Mem. at 7-9.) Plaintiff now seeks reconsideration on the
grounds that its request for punitive damages was grounded not in the TCPA, but rather in its claim
for fraudulent misrepresentation. (Mot. Reconsider. at 22.)

1. Availability of Punitive Damages*

While the Court continues to find that the most natural reading of the Motion for Default

Judgment limits the request for any type of exemplary damages to Plaintiff's TCPA claim, that

 

* Defendants also assert that Plaintiff's claim of punitive damages is barred by provisions in the Subcontract
Agreement that state “in no event shall subcontractor be liable for any consequential, special, punitive, incidental, or
similar damages,” (Opp’n Mot. Amend at 12 (capitalization and emphasis omitted); see also ECF No. 1-4 at 29—

12
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 13 of 17

language could be generously construed as a broader request for punitive damages with respect to
all of Plaintiff's claims grounded in “Contractors’ willful and malicious conduct.” (Mot. Def. J.
at 2; see also Compl. { 62 (requesting punitive damages for Plaintiff's fraudulent misrepresentation
claim “as a result of the Contractors’ intentional misrepresentations and actual malice”).) The
Court will amend its judgment to permit Plaintiff to seek punitive damages for its claim of
fraudulent misrepresentation for two reasons.

First, at the default judgment stage, the scope of Plaintiff's available remedies are
controlled by the Complaint, not the Motion for Default Judgment. See Fed. R. Civ. P. 54(c) (“A
default judgment must not differ in kind from, or exceed in amount, what is demanded in the
pleadings.”); see also Mary Kay Kane, et al., Federal Practice and Procedure (herein “Wright &
Miller”) § 2663 (“The first sentence of Rule 54(c) states that a judgment by default is limited to
the relief demanded in the complaint.”). The theory of this limitation “is that the defending party
should be able to decide on the basis of the relief requested in the original pleading whether to
expend the time, effort, and money necessary to defend the action.” Wright & Miller § 2663
(collecting cases). Here, Plaintiff's Complaint is far clearer than its Motion for Default Judgment
on the fact that it is seeking (1) punitive damages for its claim of fraudulent misrepresentation and
(2) treble damages under the TCPA. (See Compl. §] 54-73.) Accordingly, there is no risk that
permitting punitive damages creates a situation where it “would be fundamentally unfair to have
the complaint lead defendant to believe that only a certain type and dimension of relief was being
sought and then, . . allow the court to give a different type of relief or a larger damage award.”

Wright & Miller § 2663.

 

30.) However, the provisions Defendants rely on appear in an Indemnity provision and only apply where the
subcontractor (Contractors) are defending the project manager (Plaintiff) against various types of claims arising out
of the performance of the contract. (ECF No. 1-4 at 29.) That contractual bar plainly has no application to this case
where the interests of the contracting parties are not aligned and no indemnity is sought.

13

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 14 of 17

Second, while granting punitive damages will not create fundamental unfairness, denying
them entirely may. As Plaintiff points out, the Contractors “admitted knowledge and intent to |
deceive” which, under Maryland law, justifies an award of punitive damages to “deter the
wrongdoer and others from engaging in the same misconduct.” (See Mot. Amend at 22 (quoting
Capital Fin, LLC v. Rosenberg, 364 F. Supp. 3d 529, 551 (D. Md. 2019).) On reconsideration,
the Court is moved by the fact that returning the parties to the monetary status quo is an insufficient
deterrent where the Contractors have conceded that their conduct was “willful[], knowing[], and
fraudulent[].” (See Settlement Agreement I.) This risk of injustice is particularly acute given
that Contractors had fair notice of the potential for punitive damages from the Complaint and still
chose not to defend the merits of Plaintiffs claims. Given this, the Court will amend its judgment
to permit Plaintiff to seek punitive damages, as denying such damages at this stage would
constitute a manifest injustice. Robinson v. Wix Filtration Corp. LLC, 599 F.3d 403, 407 (4th Cir.
2010) (permitting amendment of judgment where “there has been a clear error of law or a manifest
injustice”); see also Wagner, 2016 WL 1169937, at *3 (“[M]anifest injustice occurs where a court
has patently misunderstood a party . . . or has made an error not of reasoning but of
apprehension.”),

2. Amount of Punitive Damages

That said, Plaintiff has given the Court little on which to grant more than a nominal
amount of punitive damages, much less the over $3 million in punitive damages Plaintiff requested
in its Motion for Default Judgment. (See Mot. Def. J. at 2.) While “there is no presumptively
reasonable proportion of punitive damages to compensatory damages,” other courts have been
guided by the fact that “numerous statutes in Maryland authorizing punitive damages limit any

award to a maximum of three times of the actual damages awarded.” Legacy Inv. and Mgmt., LLC

14

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 15 of 17

v. Susquehanna Bank, Civ. No. WDQ/TIJS-12-2877, 2014 WL 5325757, at *10 (D. Md, Oct. 17,
2014) (awarding punitive damages equal to double compensatory damages but noting that the
compensatory damages represented “less than the total amount of funds [defendant]
misappropriated”). The allegations in Plaintiff's Complaint place this case far closer to the floor
than the ceiling with respect to punitive damages, if any such damages are warranted at all. See
Bowden v. Caldor, Inc., 710 A.2d 267, 278 (Md. 1998) (internal quotation marks and citation
omitted) (“[A] plaintiff has no right or entitlement to punitive damages under Maryland law. The
trier of fact has the discretion to deny punitive damages even where the record otherwise would
support their award.”).°

Plaintiff rests its request for punitive damages solely on the fact that the Contractors have
admitted to willful fraud. However, “simply because the defendant has engaged in some ‘heinous’
or ‘egregiously bad conduct’ does not necessarily justify a large award of punitive damages. Under
Maryland law, engagement in such conduct is a prerequisite for any award of punitive damages.”
id. (emphasis in original) (citation omitted). Instead, in affixing the amount of punitive damages,
“St is the degree of heinousness which is important.” Jd The Contractors’ conduct in defrauding
a “competent, sophisticated counterparty,” though troubling, does not strike the Court as
particularly heinous, much less sufficiently heinous to permit maximal punitive damages. (See
Def. J. Mem. at 9); see also “heinous,” Merriam-Webster Online Dictionary (2021),
https://www.merriam-webster.com/dictionary/heinous (“hatefully or shockingly evil”).

Further militating against a significant punitive damages award is Plaintiff's allegation that
Defendants were functionally insolvent (beyond the Overpayment) at the time they committed the

fraud and Plaintiff’s concerns about Defendants’ ability to pay even a compensatory monetary

 

> Given the Court’s decision to deny punitive damages at the default judgment stage on procedural! grounds, the
Court does not yet decide whether a discretionary denial of punitive damages would be appropriate in this case.

15

 

 
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 16 of 17

award. (See Compl. J 86.) The Maryland Court of Appeals has cautioned that “punitive damages,
in order to be fair and effective, must relate to the degree of culpability exhibited by a particular
defendant and that party’s ability to pay.” Embrey v. Holly, 442 A.2d 966, 973 (Md. 1982). These
two principles counsel against a maximal award of punitive damages in this case.

However, while there is little to commend Plaintiff's requested sum, there are also few
grounds on which this Court can affix an appropriate sum of punitive damages. Further,
Defendants entered this case to argue for the Court’s technical denial of punitive damages and
have not advanced a view on the substantive propriety of such damages in this case. Given this,
there is significant uncertainty regarding the appropriate award of punitive damages. When faced
with such situations, courts routinely bifurcate the default judgment process, granting default
judgment as to liability and allowing a period of limited discovery with respect to any unliquidated
damages. See Alstom Power, 2016 WL 354754, at *3 (collecting cases), Despite the unusual
procedural posture of this case, the Court sees no reason to depart from that familiar approach for
ascertaining uncertain damages at the default judgment stage.

Accordingly, the Court’s Order will permit a short period of discovery limited solely to
elucidating the objective factors bearing on the appropriate amount of punitive damages.
Following this discovery period, the parties shall submit briefing regarding the appropriate amount
of punitive damages to be awarded on Plaintiff's claim for fraudulent misrepresentation. Further,
given that the ability to engage in this limited discovery may close the gap between the parties’
views as to the appropriate punitive damages award, the Court will set this case for a settlement

conference following the conclusion of discovery.

16
Case 1:21-cv-00674-JKB Document 41 Filed 09/21/21 Page 17 of 17

C. Attorney’s Fees

As the Court has amended its judgment and set this case for further proceedings, it declines
to address Plaintiff's Motion for Attorney’s Fees at this time to avoid piecemeal adjudication as to
the question of appropriate fees. Plaintiff's motion will be denied without prejudice and the
parties’ positions may be re-urged, in part or in full, once the additional proceedings outlined in
this opinion have concluded and this Court has reentered final judgment.

IV. Conclusion

For the foregoing reasons, Plaintiff's Motion to Alter or Amend (ECF No. 31) is
GRANTED in part and denied in part and Plaintiff's Motion for Attorney’s Fees (ECF No. 27) is

DENIED without prejudice.

DATED thisZ day of September, 2021.

BY THE COURT:

one IK ior

James K. Bredar
Chief Judge

 

17
